      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 1 of 31



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

VIRGINIA E. HARRELL,

      Plaintiff,

v.                                           CASE No. 4:20-cv-30-AW-CAS

MHM HEALTH PROFESSIONALS, LLC,
f/k/a MHM HEALTH PROFESSIONALS, INC.,
and CENTURION OF FLORIDA, LLC,

     Defendants.
______________________________________/

                       FIRST AMENDED COMPLAINT

      COMES NOW, Plaintiff, VIRGINIA E. HARRELL (hereinafter “Plaintiff”),

by and through undersigned counsel, and files this Amended Complaint and hereby

sues Defendants, MHM HEALTH PROFESSIONALS, LLC, f/k/a MHM

HEALTH PROFESSIONALS, INC. (hereinafter “MHM”) and CENTURION OF

FLORIDA, LLC (hereinafter “Centurion”) for violations of Florida’s Public

Whistle-blowers’ Act (Fla. Stat. §§ 112.3187 – 112.31895), Florida’s Private

Whistle-blowers’ Act (Fla. Stat. §§ 448.101 – 448.105) and for violations of

Chapter 760 of the Florida Civil Rights Act, and alleges as follows:

                               Nature of the Action

      1.    This is an action for damages in excess of $75,000 and for all

applicable relief required pursuant to Sections 112.3187(9) and 448.103(2), Florida
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 2 of 31



Statutes, stemming from the unlawful actions of MHM and Centurion (MHM and

Centurion shall hereinafter be referred to collectively as “Defendants”) in violation

of Florida’s Public Whistle-blowers’ Act (hereinafter the “Public WBA”) and

Florida’s Private Whistle-blowers’ Act (hereinafter the “Private WBA”). This is

also an action for damages and all available relief required as a result of

Defendants’ unlawful acts of retaliation in violation of Chapter 760 of the Florida

Civil Rights Act (hereinafter the “FCRA”).

                      The Parties and Their Relationships

      2.     At all times pertinent hereto, Plaintiff has been a resident of the State

of Florida and was Defendants’ “employee,” as such term is defined under the

Public and Private WBA and the FCRA.

      3.     At all times material hereto, MHM has been a corporation licensed

and authorized to conduct business in the State of Florida and is an employer as

defined under the Public and Private WBA and the FCRA.

      4.     At all times material hereto, Centurion has been a corporation licensed

and authorized to conduct business in the State of Florida with its principal place

of business in Leon County, Florida, and is an employer as defined under the

Public and Private WBA and the FCRA.

      5.     At all times pertinent to this action, MHM has been a part owner of a

joint venture, Centurion of Florida, LLC (“Centurion”).


                                          2
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 3 of 31



      6.    Centurion is a health care provider contracted to provide inmate health

care services for the Florida Department of Corrections (“FDOC”), which is an

“Agency” of the State of Florida as defined under the Public and Private WBA and

the FCRA.

      7.    Centurion’s contract with FDOC began in April 2016. According to

Centurion’s website, MHM serves in a partnership with Centene Corporation

which together make up Centurion.       Further, job advertisements indicate that

Centurion positions are a “partnership with MHM Services” with Centurion

employment benefits included. Additionally, MHM’s website lists Centurion as an

affiliated company, and according to the State of Florida, Department of State

website, Centurion and MHM share common management and ownership.

      8.    MHM is a subcontractor for Centurion which provides personnel and

staff under a contract between FDOC and Centurion.          As such, at all times

pertinent to this action, Defendants have been “independent contractors” of FDOC,

as defined under the Public WBA and the FCRA. Further, at all times material

hereto, Defendants were Plaintiff’s “employer,” as such term is defined under the

Public and Private WBA and the FCRA.

      9.    This action involves claims which are in excess of $75,000, exclusive

of costs and interest. This Court has jurisdiction pursuant to Sections 112.3187(8),




                                         3
        Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 4 of 31



448.103(1)(a), and 760.11(4), Florida Statutes, as well as pursuant to 28 U.S.C. §

1332.

        10.   Venue lies within the Northern District of Florida because Centurion’s

principle place of business is in this county and MHM maintains a regional office

and agents in Leon County, Florida. Further, venue is proper in this Court because

this action was removed from Leon County Circuit Court which lies within the

Northern District of Florida, Tallahassee Division.

        Conditions Precedent and Exhaustion of Administrative Remedies

        11.   On April 26, 2018, Plaintiff was discharged (i.e. terminated) by

Defendants in direct retaliation for having made multiple protected disclosures

under the Public and Private WBA and the FCRA.

        12.   On May 8, 2018, prior to the filing of this Complaint and within sixty

(60) days of her actual discharge, Plaintiff filed a Public Whistle-Blowers’ Charges

of Discrimination and FCRA complaints against Defendants with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment

Opportunity Commission (“EEOC”).

        13.   On December 31, 2018, Plaintiff received a Notice of Termination of

Investigation of her Public Whistle-blowers’ charge of discrimination against

Defendants from the FCHR.




                                          4
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 5 of 31



      14.    As it relates to Plaintiff’s FCRA claims against Defendants, the

FCHR/EEOC failed to make a cause determination within 180 days of the filing of

Plaintiff’s FCRA compliant. Therefore, pursuant to Section 760.11(8), Florida

Statutes, Plaintiff is entitled to proceed with the filing of this FCRA retaliation

complaint against Defendants in this Court under Section 760.11(4), Florida

Statutes, as if the FCHR/EEOC had determined that there is reasonable cause to

believe that Defendants engaged in discriminatory practices in violation of the

FCRA.

      15.    As set forth supra, Plaintiff has satisfied all conditions precedent and

has exhausted all required administrative remedies prior to the filing this action

against Defendants for violations of the Public and Private WBA and the FCRA.

                            ALLEGATIONS OF FACT

      16.    At all times pertinent to this action, Plaintiff was employed by

Defendants as an impaired inmate and infection control nurse at Northwest Florida

Reception Center (“NWFRC”), an FDOC corrections facility.

      17.    On April 26, 2018, Plaintiff was actually discharged (i.e. terminated)

by Defendants in retaliation, at least in part, for having made protected disclosures

under the Public and Private WBA and the FCRA, and for objecting to and/or

refusing to participate in activities, policies or practices of Defendants which were

in violation of laws, rules and/or regulations.


                                           5
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 6 of 31



      18.    Prior to her unlawful discharge, Plaintiff refused to participate in

adverse action prohibited by the Public WBA and made written disclosures

protected under the Public WBA alleging violations or suspected violations of

laws, rules and/or regulations and acts or suspected acts of malfeasance and

misfeasance being committed by employees and/or agents of Defendants.

      19.    Prior to her unlawful discharge, Plaintiff also engaged in protected

activity under the Private WBA by making written protected disclosures to her

supervisors and the FDOC, which is an “appropriate governmental agency” as

defined by Fla. Stat. § 448.101(1), and by objecting to and/or refusing to

participate in activities, policies or practices of Defendants which were in violation

of laws, rules or regulations.

      20.    Additionally, prior to her unlawful discharge, Plaintiff also made

written disclosures protected under the FCRA opposing unlawful employment

practices under the FCRA which were being committed by employees and/or

agents of Defendants.

      21.    All of Plaintiff’s written protected disclosures under the Public and

Private WBA and the FCRA were submitted to her immediate supervisor, her

manager, the FDOC and/or other appropriate persons having the authority to

investigate, police, manage, or otherwise remedy the violations or acts of which

Plaintiff complained.


                                          6
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 7 of 31



      22.    Most if not all of Plaintiff’s protected disclosures have been

substantiated by Defendants as true and actual violations of applicable laws, rules,

and/or regulations, and as such, Plaintiff’s written protected disclosures under the

Public and Private WBA and the FCRA clearly were not made in bad faith or for a

wrongful purpose.

      23.    Further, prior to her unlawful retaliatory discharge on April 26, 2018,

Defendants had never engaged in “adverse personnel action” or “retaliatory

personnel action” as defined under the Public and Private WBA, against Plaintiff.

Thus, Plaintiff’s written protected disclosures under the Public and Private WBA

and the FCRA clearly did not occur after Defendants’ initiation of adverse or

retaliatory personnel action against Plaintiff.

      24.    Finally, after Plaintiff engaged in protected activities and submitted

written protected disclosures to Defendants under the Public and Private WBA and

the FCRA, she was subsequently terminated by Defendants. Thus, there is a clear

causal connection between Plaintiff’s protected disclosures under the Public and

Private WBA and the FCRA and Defendants’ decision to engage in adverse

personnel action against Plaintiff and to actually discharge her on April 26, 2018.




                                           7
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 8 of 31



                     Plaintiff’s Protected Disclosures Under
                   the Public and Private WBA and the FCRA

      25.    On or about December 15, 20171, Plaintiff submitted her first written

protected disclosure, via email, to Tara Johnson (Plaintiff’s “supervisor” as defined

under the Private WBA) and to Sarah Brus who is Defendants’ Director of Human

Relations (“H.R.”) at NWFRC. Pursuant to Defendants’ own internal policies and

procedures, Ms. Brus was charged with the responsibility and authority to

investigate, police, manage, or otherwise remedy the violations or suspected

violations of laws, rules, and/or regulations which Plaintiff repeatedly alleged were

occurring.

      26.    In her first written protected disclosure under the Public and Private

WBA as well as the FCRA, Plaintiff complained that her immediate supervisor,

Director of Nursing, Brandi Blocker, R.N., had subjected her to a hostile working

environment and sexual harassment in violation of the FCRA and had engaged in

the following acts of malfeasance, misfeasance, and violations of laws, rules,

and/or regulations being committed by her immediate supervisor, Director of

Nursing, Brandi Blocker, R.N.:

             a.     Ms. Blocker was engaging in a pattern of favoritism and

                    discriminatory employment practices as it relates to the

1
 On December 11 and December 12, 2017, Plaintiff attempted to contact Ms. Brus to submit a
complaint concerning Ms. Blocker; however, Ms. Brus was unavailable until December 15,
2017.
                                            8
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 9 of 31



                   assignment of overtime, hiring for vacant positions, and filling

                   staff shortages;

              b.   Ms. Blocker was engaging in acts of sexual harassment by

                   inappropriately touching and flirting with other female staff

                   members; and

              c.   Ms. Blocker had created a hostile working environment by

                   intentionally intimidating Plaintiff and other staff members

                   which caused Plaintiff to become fearful of subsequent

                   retaliation.

      27.     Also on or about December 15, 2017, Plaintiff submitted her second

written protected disclosure, via email, to Sarah Brus. In her second written

protected disclosure under the Public and Private WBA as well as the FCRA,

Plaintiff complained that Director of Nursing, Lori Cook, R.N., had committed acts

or suspected acts of malfeasance and misfeasance, and had engaged in sexual

harassment,    discriminatory     employment   practices,   and   had   created   an

uncomfortable and hostile working environment in violation of the Public and

Private WBA, the FCRA, and applicable laws, rules, and/or regulations.

Specifically, Plaintiff complained that Ms. Cook stated to Plaintiff and other staff

members that she planned to go to a sex toy store in Panama City, Florida, to

purchase “dildos for her sisters for Christmas so they could go fuck themselves.”


                                         9
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 10 of 31



Additionally, Plaintiff included in this written protected disclosure that Ms. Cook

proceeded to state that when her mother told her that her father would find out that

she planned to purchase dildos for her sisters for Christmas, Ms. Cook responded

to her mother that “it’s okay, he wants them to go fuck themselves too.”

       28.    On or about January 9, 2018, Plaintiff submitted her third written

protected disclosure when she submitted an FDOC Incident Report. In her third

written protected disclosure under the Public and Private WBA, Plaintiff

complained that Maria Del Carlo, who at the time was a registered mental health

counselor intern at NWFRC, had engaged in acts of malfeasance and misfeasance

and had violated applicable laws, rules and/or regulations by unilaterally canceling

an inmate’s declaration of a psychological emergency and by refusing the evaluate

the mental health and psychological needs of the inmate, in direct violation of

applicable laws, rules and/or regulations.

       29.    On or about March 30, 2018, Plaintiff submitted her fourth written

protected disclosure, via email, to Plaintiff’s supervisor/manager, Health Services

Administrator, Tara Johnson 2        (hereinafter “Johnson”).       In her fourth written

protected disclosure under the Public and Private WBA, Plaintiff complained that

Director of Nursing, Lori Cook, R.N. and Amanda McDaniel, LPN, had engaged

2
  On or about March 30, 2018, prior to submitting her fourth written protected disclosure to
Johnson, Plaintiff made a verbal complaint to Johnson concerning this incident. Upon making
this verbal complaint, Johnson directed Plaintiff to submit this complaint to her via email as
opposed to submitting this compliant via an FDOC Incident Report.
                                             10
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 11 of 31



in malfeasance, misfeasance, and had violated applicable laws, rules, and/or

regulations by intentionally failing to account for controlled prescription

medications, including narcotic pain medications, and had intentionally failed to

fill out the required “Narcotic Accounting Log” and/or had knowingly and

intentionally created a false and fraudulent “Narcotic Accounting Log” record.

      30.    Thereafter, also on or about March 30, 2018, Plaintiff submitted her

fifth written protected disclosure under the Public and Private WBA when she

submitted a written complaint, via email to Sara Brus, concerning the events set

forth above involving Ms. Cook, Ms. McDaniel and the fraudulent “Narcotic

Accounting Log” record.

      31.    On or about March 30, 2018, Plaintiff submitted her sixth written

protected disclosure when she submitted an FDOC Incident Report. In her sixth

written protected disclosure under the Public and Private WBA, Plaintiff

complained that Medical Records Clerk, Keidre Long, was engaging in an

inappropriate sexual relationship with an FDOC inmate in violation of applicable

laws, rules, and/or regulations.

      32.    On or about April 2, 2018, Plaintiff submitted her seventh written

protected disclosure when she submitted an FDOC Incident Report. In her seventh

written protected disclosure under the Public and Private WBA, Plaintiff

complained that Amanda McDaniel, LPN, was engaging in an inappropriate sexual


                                        11
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 12 of 31



relationship with an FDOC inmate and was intentionally violating applicable

security procedures in violation of applicable laws, rules, and/or regulations.

Additionally, in this written protected disclosure, Plaintiff complained that on or

about March 28, 2018, Ms. McDaniel had engaged in malfeasance, misfeasance

and had violated applicable laws, rules and/or regulations by failing to ensure that

the pill room was locked and secure and that the pill room door was not allowed to

be left propped open.

       33.     Also on or about April 2, 2018, Plaintiff submitted her eighth written

protected disclosure when she submitted an FDOC Incident Report. In her eighth

written protected disclosure under the Public and Private WBA, Plaintiff

complained that Amanda McDaniel, LPN, had engaged in malfeasance,

misfeasance, and had violated applicable laws, rules, and/or regulations by having

inappropriate conversations with an FDOC inmate, concerning Plaintiff, and that

Ms. McDaniel was disclosing to inmates and others that Plaintiff’s prior written

complaint concerning Ms. McDaniel’s inappropriate relationship with an FDOC

inmate was the cause for the “drama within the medical department.”

       34.     Also on April 2, 2018, Plaintiff submitted her ninth written protected

disclosure when she submitted an email to Johnson 3. In her ninth written protected


3
  Again, as was the case with Plaintiff’s fourth written protected disclosure, Johnson directed
Plaintiff to submit this complaint to her via email as opposed to submitting this compliant via an
FDOC Incident Report.
                                               12
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 13 of 31



disclosure under the Public and Private WBA, Plaintiff complained that Ms.

McDaniel was engaging in malfeasance, misfeasance and was violating applicable

laws, rules and/or regulations.     Specifically, in her ninth written protected

disclosure, Plaintiff complained that previously that day, upon entering the

unattended pill room, she noticed that pills had been left out on the counter, that

the stock medication closet was left open, and that the aluminum security shade

and Plexiglas security flap had been left open and unsecure.

      35.    Also on April 2, 2018, Plaintiff submitted her tenth written protected

disclosure when she submitted an email to Johnson. In her tenth written protected

disclosure under the Public and Private WBA, Plaintiff provided Johnson with a

copy her above referenced complaint (Plaintiff’s eighth written protected

disclosure) concerning Ms. McDaniel and her inappropriate conversations with an

inmate.

      36.    The following day, on or about April 3, 2018, in direct retaliation for

Plaintiff having made the above referenced written protected disclosures,

Plaintiff’s manager, Health Services Administrator, Tara Johnson, falsely notified

the H.R. department that Plaintiff had submitted a verbal resignation. On or about

April 4, 2018, upon learning that Johnson had retaliated against Plaintiff by falsely

notifying H.R. that she had submitted a verbal resignation, Plaintiff submitted her

eleventh written protected disclosure, via email, to Sarah Brus. In her eleventh


                                         13
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 14 of 31



written protected disclosure under the Public and Private WBA, Plaintiff explained

to Ms. Brus that she had not submitted a verbal resignation and complained that

Ms. Johnson had falsely reported that Plaintiff had submitted a verbal resignation

in retaliation for her prior complaints.

       37.    On or about April 9, 2018, in direct retaliation for the above

referenced written protected disclosures, Ms. Cook and Ms. Johnson presented

Plaintiff with a knowingly false and defamatory counseling form4 for an incident

which had allegedly occurred twelve (12) days prior on March 28, 2018.

Additionally, upon being presented with the knowingly false and defamatory

counseling form, Ms. Johnson and Ms. Cook began to question and intimidate

Plaintiff for having made prior written complaints against Johnson and Cook, in

direct violation of Plaintiff’s rights of confidentiality.

       38.    The following day, on or about April 10, 2018, Plaintiff submitted her

twelfth written protected disclosure, via email, to Sarah Brus. In her twelfth

written protected disclosure under the Public and Private WBA as well as the

FCRA, Plaintiff complained that:

              a.      the counseling form presented to her the previous day by Ms.

                      Johnson and Ms. Cook was done in direct retaliation for



4
  The counseling form is not considered discipline, and it did not constitute “adverse personnel
action” or “retaliatory personnel action” as defined under the Public and Private WBA.
                                              14
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 15 of 31



                  Plaintiff having made prior written complaints concerning Ms.

                  Cook and Ms. Johnson;

            b.    Ms. Johnson’s prior knowingly false report to H.R. that

                  Plaintiff had submitted a verbal resignation was also done in

                  direct retaliation for Plaintiff having made prior written

                  complaints concerning Ms. Cook and/or Ms. Johnson;

            c.    Ms. Johnson and Ms. Cook had knowingly violated Plaintiff’s

                  rights of confidentiality and were attempting to intimidate and

                  retaliate against Plaintiff for submitting prior written complaints

                  concerning Ms. Johnson, Ms. Cook and Ms. McDaniel;

            d.    Ms. Johnson had created the likelihood of repeated hostility and

                  retaliatory behavior by disclosing to Ms. Cook information

                  regarding Plaintiff’s previous written complaints pertaining to

                  incidents involving Ms. Cook and other staff members; and

            e.    Ms. Johnson and Ms. Cook had created a hostile working

                  environment, and Plaintiff had become extremely intimidated

                  and fearful of additional retaliation.

      39.   As set forth above, Plaintiff’s written protected disclosures, all of

which include complaints of unlawful employment practices, sexual harassment,

hostile working environment, and multiple acts or suspected acts of malfeasance


                                        15
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 16 of 31



and/or misfeasance and multiple violations or suspected violations of laws, rules,

and/or regulations committed by employees or agents of Defendants, were not

made in bad faith or for a wrongful purpose. Further, not only were Plaintiff’s

written protected disclosures not made in bad faith or for a wrongful purpose, but

most if not all of Plaintiff’s protected disclosures have been substantiated by

Defendants as true and actual violations of applicable laws, rules, and/or

regulations.

      40.      Plaintiff was actually discharged by Defendants on April 26, 2018, in

retaliation, at least in part, for having made protected disclosures under the Public

and Private WBA and the FCRA. Upon information and belief, the decision to

discharge Plaintiff was made by her supervisor/manager, Tara Johnson, and her

direct supervisor, Lori Cook.         Further, at the time the decision was made to

discharge Plaintiff, both Tara Johnson and Lori Cook had actual knowledge of all

of Plaintiff’s above referenced protected disclosures under the Public and Private

WBA and the FCRA.

                COUNT I – VIOLATION OF THE PUBLIC WBA

      41.      Plaintiff realleges and incorporates the allegations in paragraphs 1-40

above as if fully set forth herein.

      42.      As outlined supra, prior to her actual discharge, Plaintiff submitted

multiple written protected disclosures, as defined by the Public WBA, to her


                                            16
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 17 of 31



supervisors/managers, the FDOC, and other appropriate persons having the

authority to investigate, police, manage, or otherwise remedy the violations or acts

which Plaintiff complained of.

      43.    On April 26, 2018, after Plaintiff had made multiple written protected

disclosures and engaged in protected activities under the Public WBA, Plaintiff

was actually discharged by Defendants.

      44.    Plaintiff’s written protected disclosures under the Public WBA were

not made in bad faith or for a wrongful purpose, and they were not made after

Defendants had initiated “adverse personnel action” against Plaintiff.

      45.    There is a clear causal connection between the submission of

Plaintiff’s written protected disclosures and her protected activities under the

Public WBA and her retaliatory discharge thereafter.         Further, the unlawful

retaliatory discharge of Plaintiff by Defendants was purposeful.

      46.    As a direct and proximate result of the foregoing unlawful acts of

Defendants in violation of the Public WBA, Plaintiff has suffered mental anguish,

emotional distress, loss of dignity, expense, loss of benefits, embarrassment,

humiliation, damage to her reputation, lost wages, loss of future earning capacity,

loss of capacity for the enjoyment of life, and other tangible and intangible

damages. These damages have occurred in the past, are continuing and permanent.




                                         17
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 18 of 31



Additionally, Plaintiff is entitled to injunctive/equitable relief enjoining Defendants

from future violations of the Public WBA.

      47.    Therefore, Plaintiff hereby requests all relief required under Section

112.3187(9), Florida Statutes, including the relief of temporary and permanent

reinstatement to the position Plaintiff held before her unlawful discharge, or to an

equivalent position or reasonable front pay as alternative relief; reinstatement of

Plaintiff’s full fringe benefits and seniority rights; compensation for lost wages,

benefits, and all other lost remuneration caused by the unlawful termination;

payment of costs and attorneys’ fees pursuant to Section 112.3187(9)(d), Florida

Statute; pre and post-judgment interest, and all other relief this Courts finds just

and appropriate.

      WHEREFORE, Plaintiff respectfully requests that this Court determine that

she is entitled to all relief prayed for herein as well as all such other relief as the

Court deems just and proper, including an order requiring that Defendants pay

Plaintiff’s costs and attorneys’ fees incurred in bringing this action pursuant to

Section 112.3187(9)(d), Florida Statutes.

              COUNT II – VIOLATION OF THE PRIVATE WBA

      48.    Plaintiff realleges and incorporates the allegations in paragraphs 1-40

above as if fully set forth herein.




                                          18
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 19 of 31



      49.    Plaintiff was an “employee” of Defendants as defined under Fla. Stat.

§ 448.101(2).

      50.    Defendants, at all times material hereto, were Plaintiff’s “employers,”

as defined under Fla. Stat. § 448.101(3), that employed ten or more persons.

      51.    As outlined supra, prior to her actual discharge, Plaintiff submitted

multiple written protected disclosures protected under the Private WBA wherein

she disclosed and complained of activities, policies and practices of Defendants

that were in violation of laws, rules and/or regulations.

      52.    Additionally, prior to her actual discharge, Plaintiff objected to and

refused to participate in activities, policies and practices of Defendants that were in

violation of laws, rules and/or regulations.

      53.    Plaintiff’s written protected disclosures under the Private WBA were

submitted to her supervisors/managers, the FDOC and/or other appropriate persons

charged with the enforcement of laws, rules, and/or regulations governing

Defendants’ activities, policies, and/or practices.

      54.    After Plaintiff submitted her written protected disclosures under the

Private WBA, Defendants were afforded a reasonable opportunity to correct the

activities, policies, and/or practices that were in violation of applicable laws, rules,

and/or regulations.




                                          19
      Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 20 of 31



       55.   On April 26, 2018, after Plaintiff had made multiple written protected

disclosures and engaged in protected activities under the Private WBA, Defendants

committed retaliatory personnel action against Plaintiff by actually discharging

her. Defendants’ actual discharge of Plaintiff was done in retaliation for, and as a

direct result of, Plaintiff’s written protected disclosures and protected activities

under the Private WBA.

       56.   Plaintiff’s written protected disclosures and protected activities under

the Private WBA were not done in bad faith or for a wrongful purpose, and they

were not done after Defendants had initiated adverse personnel action against

Plaintiff.

       57.   There is a clear causal connection between the submission of

Plaintiff’s written protected disclosures and her protected activities under the

Private WBA and her retaliatory discharge thereafter.        Further, the unlawful

retaliatory discharge of Plaintiff by Defendants was purposeful.

       58.   As a direct and proximate result of the foregoing unlawful acts of

Defendants in violation of the Private WBA, Plaintiff has suffered damages,

including but not limited to mental anguish, emotional distress, loss of dignity,

expense, loss of benefits, embarrassment, humiliation, damage to reputation, lost

wages, loss of future earning capacity, loss of capacity for the enjoyment of life,

and other tangible and intangible damages. These damages have occurred in the


                                         20
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 21 of 31



past, are continuing and permanent.             Additionally, Plaintiff is entitled to

injunctive/equitable relief enjoining Defendants from future violations of the

Private WBA.

      59.    Therefore, Plaintiff hereby requests all relief available under Fla. Stat.

§ 448.103, including an injunction restraining continued violation of the Private

WBA; reinstatement of Plaintiff to the same position she held before her unlawful

discharge, or to an equivalent position or reasonable front pay as alternative relief;

reinstatement of Plaintiff’s full fringe benefits and seniority rights; compensation

for lost wages, benefits, and all other lost remuneration caused by the unlawful

termination; any other compensatory damages allowable at law; payment of costs,

expenses, and attorneys’ fees pursuant to Section 448.104, Florida Statute; pre and

post-judgment interest, and all other relief this Courts finds just and appropriate.

      WHEREFORE, Plaintiff respectfully requests that this Court determine that

she is entitled to all relief prayed for herein as well as all such other relief as the

Court deems just and proper, including an order requiring that Defendants pay

Plaintiff’s costs, expenses, and attorneys’ fees incurred in bringing this action

pursuant to Section 448.104, Florida Statutes.

                  COUNT III – UNLAWFUL RETALIATION
                     IN VIOLATION OF THE FCRA

      60.    Plaintiff realleges and incorporates the allegations in paragraphs 1-27

and 38-40 above as if fully set forth herein.
                                          21
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 22 of 31



      61.    As outlined supra, prior to her actual discharge, Plaintiff submitted

multiple written protected disclosures protected under the FCRA opposing

unlawful employment practices under the FCRA which were being committed by

employees and/or agents of Defendants.

      62.    Plaintiff’s written protected disclosures under the FCRA were

submitted to her supervisors/managers, the FDOC and/or other appropriate persons

having the authority to investigate, police, manage, or otherwise remedy the

violations or acts of which Plaintiff complained.

      63.    On April 26, 2018, after Plaintiff had made multiple written protected

disclosures under the FCRA, Plaintiff was actually discharged by Defendants.

      64.    Plaintiff’s written protected disclosures under the FCRA were not

made in bad faith or for a wrongful purpose, and they were not made after

Defendants had initiated adverse personnel action against Plaintiff.

      65.    Plaintiff is a member of a protected class because she submitted

written protected disclosures to Defendants alleging unlawful employment

practices under the FCRA, and she was subjected to unlawful retaliation thereafter.

      66.    There is a clear causal connection between the submission of

Plaintiff’s written protected disclosures under the FCRA and her retaliatory

discharge thereafter. Further, the unlawful retaliatory discharge of Plaintiff by

Defendants was purposeful.


                                         22
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 23 of 31



      67.      As a direct and proximate result of the foregoing unlawful acts of

Defendants in violation of the FCRA, Plaintiff has suffered mental anguish,

emotional distress, expense, loss of benefits, embarrassment, humiliation, damage

to her reputation, lost wages, loss of future earning capacity, loss of capacity for

the enjoyment of life, and other tangible and intangible damages. These damages

have occurred in the past, are continuing and permanent. Additionally, Plaintiff is

entitled to injunctive/equitable relief enjoining Defendants from future violations

of the FCRA.

      68.      Therefore, Plaintiff hereby requests all relief available under the

FCRA, including an order prohibiting the discriminatory practices of Defendants

and an order awarding Plaintiff back pay; compensatory damages for mental

anguish, loss of dignity, and any other intangible injuries including punitive

damages; pre and post-judgment interest; an order requiring Defendants to pay

Plaintiff’s costs and attorneys’ fees in bringing this action pursuant to Section

760.11(5), Florida Statutes, and all other relief this Courts deems just and

appropriate.

      WHEREFORE, Plaintiff respectfully requests that this Court determine that

she is entitled to all relief prayed for herein as well as all such other relief as the

Court deems just and proper, including an order requiring that Defendants pay




                                          23
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 24 of 31



Plaintiff’s costs and attorneys’ fees incurred in bringing this action pursuant to

Section 760.11(5), Florida Statutes.

                         COUNT IV
     PETITION FOR IMMEDIATE TEMPORARY REINSTATEMENT
      PURSUANT TO SECTION 112.3187(9)(f), FLORIDA STATUTES

      69.    Plaintiff realleges and incorporates the allegations in paragraphs 1-40

above as if fully set forth herein.

      70.    Pursuant to Fla. Stat. § 112.3187(9)(f) of the Public WBA, this Court,

as a court of competent jurisdiction, has the authority to grant Plaintiff the required

relief of temporary reinstatement to her former position or to an equivalent

position, pending the final outcome on her complaint.

      71.    Section 112.3187(9), Florida Statutes provides that, “[i]n any action

brought under [the Public WBA], the relief must include”:

             (f) Temporary reinstatement to the employee’s former
             position or to an equivalent position, pending the final
             outcome on the complaint, if an employee complains of
             being discharged in retaliation for a protected
             disclosure and if a court of competent jurisdiction or the
             Florida Commission on Human Relations, as applicable
             under s. 112.31895, determines that the disclosure was
             not made in bad faith or for a wrongful purpose or
             occurred after an [employer’s] initiation of a personnel
             action against the employee which includes
             documentation of the employee’s violation of a
             disciplinary standard or performance deficiency
             [Emphasis added].




                                          24
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 25 of 31



Fla. Stat. § 112.3187(9). It is well settled in Florida that, in order to receive the

remedy of temporary reinstatement under the Public WBA, a plaintiff employee

must demonstrate the following:

               a)    prior to termination she made a disclosure protected by the
                     statute;

               b)    she was discharged; and

               c)    the disclosure was not made in bad faith or for a wrongful
                     purpose, and did not occur after an employer’s personnel action
                     against the employee.

Fla. Stat. § 112.3187(9), see also DOT v. Fla. Comm’n on Human Rels., 842 So.

2d 253 (Fla. 1st DCA 2003) citing Lindamood v. Office of the State Attorney, Ninth

Judicial Circuit of Florida, 731 So. 2d 829, 831 (Fla. 5th DCA 1999).

      72.      As set forth supra, prior to her actual discharge on April 26, 2018,

Plaintiff made multiple protected disclosures under the Public WBA.

      73.      As set forth above, Plaintiff’s protected disclosures, which include

multiple acts of malfeasance and/or misfeasance and multiple violations or

suspected violations of laws, rules, and/or regulations committed by employees of

Defendants, were not made in bad faith or for a wrongful purpose. Further, not

only were Plaintiff’s protected disclosures not made in bad faith or for a wrongful

purpose, but most if not all of Plaintiff’s protected disclosures have been

substantiated as true and actual violations of applicable laws, rules, and/or

regulations.
                                         25
       Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 26 of 31



       74.    Additionally, prior to her actual discharge on April 26, 2018,

Defendants had never initiated “adverse personnel action 5” against Plaintiff.

    DISCLOSURES AND ACTIVITIES PROTECTED BY THE PUBLIC WBA

A.     Nature of Information Disclosed:

       75.    Section 112.3187(5), Florida Statutes, titled “Nature of information

disclosed,” provides that, “[t]he information disclosed under this section must

include:

              (a) Any violation or suspected violation of any
              federal, state, or local law, rule, or regulation committed
              by an employee or agent of an agency or independent
              contractor which creates and presents a substantial and
              specific danger to the public’s health, safety, or welfare.

              (b) Any act or suspected act of gross mismanagement,
              malfeasance, misfeasance, gross waste of public funds,
              suspected or actual Medicaid fraud or abuse, or gross
              neglect of duty committed by an employee or agent of an
              agency or independent contractor [Emphasis added].

Fla. Stat. § 112.3187(5).

       76.    As outlined supra, “the [Public WBA] provides that an employee may

bring an action when the whistle-blowing concerns ‘[a]ny … suspected violation

of any … law, rule, or regulation committed by an employee or agent of an

agency,’ or with respect to ‘[a]ny . . . suspected act of . . . misfeasance . . . or

5
  “Adverse personnel action,” as defined by Fla. Stat. § 112.3187(3)(c), “means the discharge,
suspension, transfer, or demotion of any employee or the withholding of bonuses, the reduction
in salary or benefits, or any other adverse action taken against an employee within the terms and
conditions of employment by an agency or independent contractor.”
                                               26
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 27 of 31



gross neglect of duty committed by an employee or agent of an agency [Emphasis

Added].” Irven v. Dep’t of Health and Rehabilitative Servs., 790 So. 2d 403, 406

(Fla. 2001); see also King v. Florida, 650 F. Supp. 2d 1157, 1163 (N.D. Fla.

2009)(holding that “a potential complainant is not required to use formal legalistic

language in order to lodge a complaint that invokes whistle-blower protection”).

      77.    Furthermore, the Supreme Court of Florida noted in Irven that

“[m]isfeasance is defined as the ‘improper doing of an act which a person might

lawfully do; and ‘malfeasance’ is the doing of an act which a person ought not do

at all.’” Id. at 407 n.3 (quoting Black’s Law Dictionary 1000 (6th ed. 1990)); see

also Kimmons v. Crawford, 92 Fla. 652, 109 So. 585, 587 (Fla. 1926)(defining

misfeasance as “the performance of an act in a unlawful, injurious, or negligent

manner”).

      78.    Finally, in Rosa v. Dep’t of Children & Families, the First District

Court of Appeal, in considering the rulings from the Florida Supreme Court, found

that “misfeasance” includes “negligent acts committed by an employee of an

agency [or independent contractor].” Rosa v. Dep’t of Children & Families, 915

So. 2d 210, 212 (Fla. 1st DCA 2005) [Emphasis Added].

B.    To Whom Information Disclosed:

      79.    Section 112.3187(6), Florida Statutes, titled “To whom information

disclosed,” provides in pertinent part as follows:


                                         27
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 28 of 31



             [t]he information disclosed under this section must be
             disclosed to any agency or federal government entity
             having the authority to investigate, police, manage, or
             otherwise remedy the violation or act, including, but not
             limited to, the Office of the Chief Inspector General, an
             agency inspector general or the employee designated as
             agency inspector general under § 112.3189(1) or
             inspectors general under § 20.055, the Florida
             Commission on Human Relations, and the whistle-
             blower’s hotline created under § 112.3189. . .

Fla. Stat. § 112.3187(6).

C.    Employees and Persons Protected:

      80.    Finally, Section 112.3187(7), Florida Statutes, titled “Employees and

persons protected,” provides in pertinent part as follows:

             [t]his section protects employees and persons who
             disclose information on their own initiative in a written
             and signed complaint; who are requested to participate in
             an investigation, hearing, or other inquiry conducted by
             any agency or federal government entity; who refuse to
             participate in any adverse action prohibited by this
             section; or who initiate a complaint through the whistle-
             blower’s hotline or the hotline of the Medicaid Fraud
             Control Unit of the Department of Legal Affairs; or
             employees who file any written complaint to their
             supervisory officials or employees who submit a
             complaint to the Chief Inspector General in the Executive
             Office of the Governor, to the employee designated as
             agency inspector general under § 112.3189(1), or to the
             Florida Commission on Human Relations. . . [Emphasis
             added]

Fla. Stat. § 112.3187(7).




                                         28
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 29 of 31




Plaintiff’s Protected Disclosures Were Not Made in Bad Faith or for a Wrongful
           Purpose, and They did not Occur After Defendants Initiated
                    Adverse Personnel Action Against Plaintiff

      81.     As outlined supra, Plaintiff engaged in protected activity and was

terminated.    At the time of Plaintiff’s protected activity, Defendants had not

initiated any adverse personnel action against Plaintiff. Further, all of the above-

referenced activities and conduct of State employees and/or independent

contractors which prompted Plaintiff to blow the whistle involved violations of

laws, rules, or regulations and/or acts of malfeasance, misfeasance, or gross

mismanagement, which were actually occurring or which Plaintiff reasonably

suspected to be occurring. Therefore, for the reasons outlined supra, there is no

evidence that any of Plaintiff’s protected disclosures were made in bad faith or for

a wrongful purpose.

      82.     Finally, at this time, Plaintiff requests the relief of temporary

reinstatement to Plaintiff’s former position or to an equivalent position, pending

the final outcome on Plaintiff’s complaint, pursuant to Section 112.3187(9)(f),

Florida Statutes, including reinstatement of Plaintiff’s full fringe benefits and

seniority rights; compensation for Plaintiff’s lost wages, benefits, and any other

lost remuneration caused by Defendants’ wrongful termination of Plaintiff; as well

as payment of attorneys’ fees and reasonable costs pursuant to Section

112.3187(9)(d), Florida Statutes.    Lastly, because the purpose of temporary


                                        29
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 30 of 31



reinstatement is to keep an employee on the job pending resolution of her

underlying Public Whistle-blowers’ complaint, Plaintiff respectfully requests a full

evidentiary hearing as soon as reasonably possible.

         WHEREFORE, Plaintiff respectfully requests that this Court enter an order

granting Plaintiff’s Petition for Temporary Reinstatement, reinstating Plaintiff to

the same position or to an equivalent position held before the adverse action was

commenced, including reinstatement of Plaintiff’s full fringe benefits and seniority

rights, lost wages and benefits, and any other lost remuneration caused by the

adverse employment action, as well as payment of attorneys’ fees and reasonable

costs.

                                 Demand for Jury Trial

         Plaintiff hereby demands a trial by jury on all issues so triable.


         DATED this 31st day of March, 2020.


                                                 Respectfully submitted,

                                                 /s/ Brian O. Finnerty
                                                 Brian O. Finnerty, Esq.
                                                 The Law Office of Brian O.
                                                 Finnerty, P.A.
                                                 541 Beverly Court
                                                 Tallahassee, FL 32301
                                                 brianofinnerty@gmail.com
                                                 Counsel for Plaintiff


                                            30
     Case 4:20-cv-00030-AW-MAF Document 9 Filed 03/31/20 Page 31 of 31




                                           /s/ Steven R. Andrews
                                           Steven R. Andrews, Esq.
                                           The Law Offices of Steven R.
                                           Andrews, P.A.
                                           822 North Monroe Street
                                           Tallahassee, FL 32303
                                           steve@andrewslaw.com
                                           service@andrewslaw.com
                                           Counsel for Plaintiff


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 31st day of March 2020, a true and

correct copy of the foregoing was filed electronically with the Clerk of Court

through the eFiling Portal, which shall serve a copy via Email to all counsel of

record.


                                           /s/ Brian O. Finnerty __
                                           BRIAN O. FINNERTY

                                           /s/ Steven R. Andrews
                                           STEVEN R. ANDREWS




                                      31
